TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 15, 2020



                                      NO. 03-19-00257-CR


                               Sabien Armonte Taplin, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that Taplin pleaded “True” to

the State’s enhancement paragraph and that the jury’s finding on the enhancement paragraph was

“True.” The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.